Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158910(55)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  FREDERICK R. WHEELER and MARILYN                                                                     Richard H. Bernstein
  WHEELER,                                                                                             Elizabeth T. Clement
           Plaintiffs-Appellees,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158910
                                                                    COA: 338704
                                                                    Wayne CC: 15-009025-NZ
  CITY OF LIVONIA,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
         a0323
                                                                               Clerk